Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination does not teach, suggest, or render obvious the limitations of the instant independent claims, particularly:
A method of operating a chiller system, comprising determining a predicted surge lift temperature difference of a centrifugal compressor of the chiller system, calculating anti-surge condenser minimum and maximum temperature and flow rate limits, establishing anti-surge condenser water temperature and flow rate setpoints between the respective minimum and maximum limits, and operating the chiller system in accordance with the established setpoints as recited in instant independent claim 1, 
An anti-surge device for a chiller system comprising a processor, data interface, and a memory coupled to the memory and storing instructions for causing the processor to perform the method described above as recited in claim 9, or 
A chiller system having at least one chiller with a centrifugal compressor, at least one cooling tower cell, an optimizing controller in communication with the chiller and cooling tower, and an anti-surge device in communication with the optimizing controller, the anti-surge device including the limitations of claim 9 and performing the method of claim 1 as described above.


Japanese Publication No. 2019-74220 A to Kazusa et al., an English abstract of which was provided by the examiner with the Office Action of 2 June 2021, teaches a centrifugal compressor refrigerator in which surge of the compressor is detected based on a change in the water temperature difference across a condenser as detected by inlet and outlet temperature sensors.  Kazusa does not teach predictively establishing a condenser water temperature range or setpoint for avoiding surge or operating the refrigerator according to such a temperature setpoint in cooperation with an anti-surge flow rate setpoint as taught in the instant independent claims.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763